NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

     IN RE: MARIO VILLENA, JOSE VILLENA,
                    Appellants
              ______________________

                       2017-2069
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in Application
No. 13/294,044.
                 ______________________

                Decided: August 29, 2018
                 ______________________

   BURMAN YORK MATHIS, III, Law Offices of Burman Y.
Mathis, Harpers Ferry, WV, argued for appellants.

    ROBERT J. MCMANUS, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA,
argued for appellee Andrei Iancu. Also represented by
BENJAMIN T. HICKMAN, THOMAS W. KRAUSE.
                ______________________

     Before PROST, Chief Judge, HUGHES and STOLL,
                    Circuit Judges.
STOLL, Circuit Judge.
    Mario and Jose Villena (collectively, “Applicants”) ap-
peal the final decision of the U.S. Patent and Trademark
2                                             IN RE: VILLENA




Office’s Patent Trial and Appeal Board (“Board”) affirm-
ing the rejection of claims 57–59 of U.S. Patent Applica-
tion No. 13/294,044 as claiming patent-ineligible subject
matter under 35 U.S.C. § 101. We affirm.
                             I
    The ’044 application is titled “Systems and Methods
for Property Information Development, Distribution and
Display” and “relates to a computer-based system for
creating and maintaining massive databases containing
computationally complex and novel property information.”
J.A. 62, 739.
    Claim 57, which the Board considered representative
of the rejected claims, recites:
    57. A system for distributing real-estate related
    information, comprising:
    one or more computers configured to:
    receive user-provided information and determine
    a geographic region based on received user-
    provided information;
    produce a plurality of automated valuation meth-
    od (AVM) values using residential property infor-
    mation, the residential properties being within
    the geographic region, the AVM values reflecting
    current market estimates for the residential prop-
    erties;
    provide display information to a remote terminal
    over a publically accessible network based on the
    user-provided information, the display infor-
    mation enabling the remote terminal to generate
    a map-like display for the geographic region, the
    map-like display containing at least:
    respective icons for each of a plurality of residen-
    tial properties within the geographic region, the
IN RE: VILLENA                                            3



    icons being spatially distributed relative to one
    another based on geographic information also re-
    siding in one or more computer-readable medi-
    ums; and
    an AVM value for at least one of the plurality of
    residential properties within the map-like display,
    wherein each AVM value is pre-process [sic] such
    that an AVM value for the at least one residential
    property pre-exists before a user query of the re-
    spective property is performed,
    and wherein the one or more computers update
    each of the AVM values without requiring a user
    query.
J.A. 215–16; see also J.A. 216–17 (claims 58–59). The
Board affirmed the examiner’s rejection of claims 57–59
under § 101 and maintained its affirmance on rehearing.
Applicants appeal. We have jurisdiction under 28 U.S.C.
§ 1295(a)(4)(A) and 35 U.S.C. § 141(a).
                            II
    We review de novo whether a claim is drawn to pa-
tent-ineligible subject matter. Berkheimer v. HP Inc.,
881 F.3d 1360, 1365 (Fed. Cir. 2018) (citing Intellectual
Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332,
1338 (Fed. Cir. 2017)). Section 101 defines patent-eligible
subject matter as “any new and useful process, machine,
manufacture, or composition of matter, or any new and
useful improvement thereof.” 35 U.S.C. § 101. Laws of
nature, natural phenomena, and abstract ideas, however,
are not patentable. See Mayo Collaborative Servs. v.
Prometheus Labs., Inc., 566 U.S. 66, 70–71 (2012) (citing
Diamond v. Diehr, 450 U.S. 175, 185 (1981)).
    To determine whether an invention claims ineligible
subject matter, the Supreme Court has established a two-
step framework. First, we must determine whether the
claims at issue are directed to a patent-ineligible concept
4                                             IN RE: VILLENA




such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS
Bank Int’l, 134 S. Ct. 2347, 2355 (2014). Second, if the
claims are directed to an abstract idea, we must “consider
the elements of each claim both individually and ‘as an
ordered combination’ to determine whether the additional
elements ‘transform the nature of the claim’ into a patent-
eligible application.” Id. (quoting Mayo, 566 U.S. at 79).
To transform an abstract idea into a patent-eligible
application, the claims must recite “more than simply
stating the abstract idea while adding the words ‘apply
it.’” Id. at 2357 (quoting Mayo, 566 U.S. at 72 (internal
alterations omitted)).
    Beginning with Alice step one, we conclude that
claim 57 is directed to an abstract idea—specifically, a
fundamental economic practice. Claim 57 merely recites
the familiar concept of property valuation. As the Su-
preme Court explained in Alice, claims involving “a fun-
damental economic practice long prevalent in our system
of commerce,” such as the concepts of hedging and inter-
mediated settlement, are patent-ineligible abstract ideas.
Alice, 134 S. Ct. at 2356 (quoting Bilski v. Kappos,
561 U.S. 593, 611 (2010)). It follows that the claims at
issue here are directed to an abstract idea. Applicants’
claims recite one or more computers configured to receive
a user’s target geographic region, produce property valua-
tions, and display that information. Like the risk hedging
in Bilski and the concept of intermediated settlement in
Alice, the concept of property valuation, that is, determin-
ing a property’s market value, is “a fundamental economic
practice long prevalent in our system of commerce.” Id.
(quoting Bilski, 561 U.S. at 611). Prospective sellers and
buyers have long valued property and doing so is neces-
sary to the functioning of the residential real estate
market. As such, claim 57 is directed to the abstract idea
of property valuation.
   Turning to Alice step two, we conclude that claim 57
does not contain an inventive concept sufficient to “‘trans-
IN RE: VILLENA                                           5



form the nature of the claim’ into a patent-eligible appli-
cation.” Id. at 2355 (quoting Mayo, 566 U.S. at 78). The
elements of claim 57 simply recite an abstract idea exe-
cuted using computer technology, such as “one or more
computers” and a “remote terminal” on a “publically
accessible network.”       ’044 application at claim 57;
J.A. 215. Applicants argue that an inventive concept
arises from the ordered combination of steps in claim 57,
but we are not convinced. Claim 57 recites the basic steps
of receiving user input, producing property valuations,
and providing display information. This is a classic case
of implementing an abstract idea on a computer, which is
not eligible under Alice. Id. at 2358. Nor do the pre-
processing limitations in the claim add anything more to
make the claims eligible. Rather, the pre-processing
limitations are directed to using a computer to perform
routine computer activity.
    Nor are we persuaded by Applicants’ argument that
the Board failed to provide substantial evidence to sup-
port its rejection. Not every § 101 determination contains
genuine disputes regarding underlying facts material to
the § 101 inquiry. Berkheimer, 881 F.3d at 1368. Appli-
cants do not point to any unresolved factual disputes that
would warrant such consideration here.
    In sum, claims 57–59 are directed to the abstract idea
of property valuation and fail to recite any inventive
concepts sufficient to transform that abstract idea into a
patent-eligible invention. We therefore affirm.
                      AFFIRMED
                          COSTS
    No costs.